19-10412-jlg         Doc 388      Filed 04/10/19        Entered 04/10/19 16:08:25                Main Document
                                                       Pg 1 of 8


WEIL, GOTSHAL & MANGES LLP
767 Fifth Avenue
New York, New York 10153
Telephone: (212) 310-8000
Facsimile: (212) 310-8007
Ray C. Schrock, P.C.
Sunny Singh

Attorneys for Debtors
and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
In re                                                          :       Chapter 11
                                                               :
DITECH HOLDING CORPORATION, et al., :                                  Case No. 19-10412 (JLG)
                                                               :
                                      1
                           Debtors.                            :       (Jointly Administered)
                                                               :
---------------------------------------------------------------X


                         NOTICE OF AGENDA OF MATTERS SCHEDULED
                          FOR HEARING ON APRIL 11, 2019 AT 11:00 A.M.



Location of Hearing:          United States Bankruptcy Court for the Southern District of New York,
                              before the Honorable James L. Garrity, Jr., United States Bankruptcy
                              Judge, One Bowling Green, Courtroom 601, New York, New York
                              10004




1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, as applicable, are Ditech Holding Corporation (0486); DF Insurance Agency LLC (6918); Ditech
      Financial LLC (5868); Green Tree Credit LLC (5864); Green Tree Credit Solutions LLC (1565); Green Tree
      Insurance Agency of Nevada, Inc. (7331); Green Tree Investment Holdings III LLC (1008); Green Tree
      Servicing Corp. (3552); Marix Servicing LLC (6101); Mortgage Asset Systems, LLC (8148); REO
      Management Solutions, LLC (7787); Reverse Mortgage Solutions, Inc. (2274); Walter Management Holding
      Company LLC (9818); and Walter Reverse Acquisition LLC (8837). The Debtors’ principal offices are
      located at 1100 Virginia Drive, Suite 100, Fort Washington, Pennsylvania 19034.



WEIL:\96970317\5\41703.0010
19-10412-jlg         Doc 388       Filed 04/10/19    Entered 04/10/19 16:08:25      Main Document
                                                    Pg 2 of 8


  I.      STATUS CONFERENCE:

          1.        Case Status.

 II.      UNCONTESTED MATTERS:

          2.        Motion of Debtors Requesting Authority to (I) Continue Using Existing Cash
                    Management System, Bank Accounts, and Business Forms, (II) Implement
                    Changes to the Cash Management System in the Ordinary Course of Business,
                    (III) Continue Intercompany Transactions, (IV) Provide Administrative Expense
                    Priority for Postpetition Intercompany Claims, (V) Extend Time to Comply with,
                    or Seek Waiver of, 11 U.S.C. § 345(b) and (VI) Granting Related Relief
                    [ECF No. 4]

                    Response Deadline:     March 19, 2019 at 4:00 p.m.

                    Resolved Response:

                              A.    Limited Objection of Official Committee of Unsecured Creditors
                                    [ECF No. 214]

                    Related Document:

                              B.    Certificate of No Objection [ECF No. 386]

                    Status: The Limited Objection of Official Committee of Unsecured Creditors has
                    been resolved and this matter is going forward on an uncontested basis.

          3.        Motion of Debtors for Authority to Extend the Time to Assume or Reject
                    Unexpired Leases of Nonresidential Real Property [ECF No. 285]

                    Response Deadline:     April 4, 2019 at 4:00 p.m.

                    Responses Filed:       None.

                    Related Documents: None.

                    Status: This matter is going forward on an uncontested basis.

          4.        Motion of Debtors for Authorization to (I) Reject Unexpired Lease of
                    Nonresidential Real Property and (II) Abandon Property in Connection Therewith
                    [ECF No. 320]

                    Response Deadline:     April 4, 2019 at 4:00 p.m.

                    Response Filed:

                              A.    Objection of STAG III Rapid City, LLC [ECF No. 364]

                    Related Document:      None.

                                                      2
WEIL:\96970317\5\41703.0010
19-10412-jlg         Doc 388       Filed 04/10/19    Entered 04/10/19 16:08:25    Main Document
                                                    Pg 3 of 8


                    Status: The Objection of STAG III Rapid City, LLC has been resolved and this
                    matter is going forward on an uncontested basis.

III.      CONTESTED MATTERS:

          5.        Debtors’ Motion for Interim and Final Orders (A) Authorizing Debtors to Enter
                    into Repurchase Agreement Facilities, Servicer Advance Facilities and Related
                    Documents; (B) Authorizing Debtors to Sell Mortgage Loans and Servicer
                    Advance Receivables in Ordinary Course of Business; (C) Granting Back-Up
                    Liens and Superpriority Administrative Expense Claims; (D) Authorizing Use of
                    Cash Collateral and Granting Adequate Protection; (E) Modifying the Automatic
                    Stay; (F) Scheduling a Final Hearing; and (G) Granting Related Relief
                    [ECF No. 26]

                    Response Deadline:     March 19, 2019 at 4:00 p.m.

                    Resolved Responses:

                              A.    Objection of Texas Taxing Jurisdictions [ECF No. 151]

                              B.    Objection of Maricopa County Treasurer [ECF No. 209]

                    Responses Filed:

                              C.    Objection of International Fidelity Insurance Company and
                                    Allegheny Casualty Company [ECF No. 161]

                              D.    Protective Objection of Geary Class Action [ECF No. 163]

                              E.    Objection of Official Committee of Unsecured Creditors
                                    [ECF No. 213]

                    Related Documents:

                              F.    Debtors’ Omnibus Reply to Objections to Debtors’ Entry into
                                    Debtor in Possession Financing and Use of Cash Collateral
                                    [ECF No. 344]

                              G.    Statement of Credit Suisse First Boston Mortgage Capital LLC, as
                                    administrative Agent, Credit Suisse AG and Alpine Securitization
                                    LTD [ECF No. 244]

                              H.    Joinder of DIP Agent to Debtors’ Omnibus Reply [ECF No. 345]

                              I.    Statement of Term Loan Ad Hoc Group [ECF No. 346]

                              J.    Declaration of Jeffrey Lewis [ECF No. 27]

                              K.    Notice of Filing Exhibits to DIP Motion [ECF No. 49]


                                                      3
WEIL:\96970317\5\41703.0010
19-10412-jlg         Doc 388       Filed 04/10/19    Entered 04/10/19 16:08:25    Main Document
                                                    Pg 4 of 8


                              L.    Interim Order [ECF No. 53]

                              M.    Notice of Filing Revised Exhibits to DIP Motion [ECF No. 63]

                              N.    Notice of Filing of DIP HMBS Repo Facility Agreements
                                    [ECF No. 368]

                    Status: This matter is going forward on a contested basis.

          6.        Motion of Debtors for Entry of an Order (I) Approving Disclosure Statement and
                    Notice of Disclosure Statement Hearing, (II) Establishing Solicitation and Voting
                    Procedures, (III) Scheduling Sale and Confirmation Hearing, (IV) Approving Sale
                    and Confirmation Objection Procedures and Notice of Sale and Confirmation
                    Hearing, (V) Approving Bidding Procedures, (VI) Approving Assumption and
                    Assignment Procedures, and (VII) Granting Related Relief [ECF No. 147]

                    Response Deadline:     April 4, 2019 at 4:00 p.m.

                    Resolved Response:

                              A.    Objection of the Official Committee of Unsecured Creditors [ECF
                                    No. 337]

                    Responses Filed to Bid Procedures:

                              B.    Limited Objection of Certain Trustees [ECF No. 338]

                              C.    International Fidelity Insurance Company and Allegheny Casualty
                                    Company’s Objections [ECF No. 341]

                              D.    Sur-Reply of Certain Trustees to Debtors’ Omnibus Reply to
                                    Bidding Procedures Objections [ECF No. 382]

                     Adjourned Responses to Disclosure Statement:

                              E.    Objection of Creditor Marsha Chambers [ECF No. 264]

                              F.    The Geary Class Action’s Objections [ECF No. 336]

                              G.    Objection of the Official Committee of Unsecured Creditors [ECF
                                    No. 337]

                              H.    International Fidelity Insurance Company and Allegheny Casualty
                                    Company’s Objections [ECF No. 341]

                              I.    Objection of the United States Trustee to the Approval of the
                                    Disclosure Statement for Joint Chapter 11 Plan [ECF No. 348]

                              J.    Joinder of Richard Legans, et al. to Objection of the Official
                                    Committee of Unsecured Creditors [ECF No. 352]

                                                      4
WEIL:\96970317\5\41703.0010
19-10412-jlg         Doc 388       Filed 04/10/19    Entered 04/10/19 16:08:25      Main Document
                                                    Pg 5 of 8


                              K.    Joinder of Richard Legans, et al. to Objections of the Geary Class
                                    Action [ECF No. 353]

                              L.    Joinder of Richard Legans, et al. to Objections of the Geary Class
                                    Action [ECF No. 354]

                              M.    Objection of Richard Legans, et al. [ECF No. 355]

                    Related Documents:

                              N.    Notice of Filing of Revised Proposed Order (I) Approving Bidding
                                    Procedures, (II) Approving Assumption and Assignment
                                    Procedures, and (III) Granting Related Relief [ECF No. 383]

                              O.    Debtors’ Omnibus Reply to Objections [ECF No. 359]

                              P.    Statement of Term Loan Ad Hoc Group [ECF No. 361]

                              Q.    Joint Chapter 11 Plan of Ditech Holding Corporation and Its
                                    Affiliated Debtors [ECF No. 145]

                              R.    Disclosure Statement for Joint Chapter 11 Plan of Ditech Holding
                                    Corporation and Its Affiliated Debtors [ECF No. 146]

                              S.    Declaration of D. Reid Snellengarger [ECF No. 148]

                              T.    Notice of Filing of Proposed Order [ECF No. 150]

                              U.    Amended Joint Chapter 11 Plan of Ditech Holding Corporation
                                    and Its Affiliated Debtors [ECF No. 314]

                              V.    Amended Disclosure Statement for Amended Joint Chapter 11
                                    Plan of Ditech Holding Corporation and Its Affiliated Debtors
                                    [ECF No. 315]

                              W.    Notice of Filing of Revised Proposed Order [ECF No. 316]

                              X.    Memorandum Endorsed Order Approving Request to file Sur-
                                    Reply [ECF No. 381]

                    Status: This matter is going forward on a contested basis solely with respect to
                    the Debtors’ request for Approval of Bidding Procedures Motion. The Motion
                    has been adjourned to April 23, 2019 at 2:00 p.m. with respect to approval of the
                    Disclosure Statement and Solicitation Procedures.

          7.        Motion of Debtors for Entry of an Order Approving Key Employee Incentive
                    Program [ECF No. 228]

                    Response Deadline:     April 4, 2019 at 4:00 p.m.


                                                      5
WEIL:\96970317\5\41703.0010
19-10412-jlg         Doc 388       Filed 04/10/19    Entered 04/10/19 16:08:25       Main Document
                                                    Pg 6 of 8


                    Responses Filed:

                              A.    The Geary Class Action’s Objection [ECF No. 335]

                              B.    Objection of the United States Trustee [ECF No. 347]

                              C.    Joinder of Richard Legans, et al. to Objections of the United States
                                    Trustee [ECF No. 350]

                              D.    Joinder of Richard Legans, et al. to Objections of the Geary Class
                                    Action [ECF No. 353]

                    Related Documents:

                              E.    Debtors’ Omnibus Reply to Objections [ECF No. 358]

                              F.    Statement of Term Loan Ad Hoc Group in Support of Debtors’
                                    Omnibus Reply to Objections [ECF No. 360]

                    Status: This matter is going forward on a contested basis.

          8.        Motion of Sonya Davis, et al. for Relief from the Automatic Stay [ECF No. 180]

                    Response Deadline:     April 4, 2019 at 4:00 p.m.

                    Response Filed:

                              A.    Debtors’ Objection [ECF No. 342]

                    Related Documents: None.

                    Status: This matter is going forward on a contested basis.

          9.        Motion of Chris Alan and Samantha Jane Prior, et al. for Relief from the
                    Automatic Stay [ECF No. 221]

                    Response Deadline:     April 4, 2019 at 4:00 p.m.

                    Response Filed:

                              A.    Debtors’ Objection [ECF No. 343]

                    Related Documents: None.

                    Status: This matter is going forward on a contested basis.

          10.       Motion to Extend Time of Chris Alan and Samantha Jane Prior, et al. to Object to
                    Discharge [ECF No. 223]

                    Response Deadline:     April 4, 2019 at 4:00 p.m.

                                                      6
WEIL:\96970317\5\41703.0010
19-10412-jlg         Doc 388       Filed 04/10/19    Entered 04/10/19 16:08:25    Main Document
                                                    Pg 7 of 8


                    Response Filed:

                              A.    Debtors’ Limited Objection [ECF No. 340]

                    Related Documents: None.

                    Status: This matter is going forward on a contested basis.

          11.       Motion of Michael Strausbaugh for Relief from the Automatic Stay [ECF No.
                    234]

                    Response Deadline:     April 4, 2019 at 4:00 p.m.

                    Response Filed:

                              A.    Debtors’ Objection [ECF No. 339]

                    Related Documents: None.

                    Status: This matter is going forward on a contested basis.

IV.       ADJOURNED MATTERS:

          12.       Motion of Debtors for Entry of an Order (I) Approving Disclosure Statement and
                    Notice of Disclosure Statement Hearing, (II) Establishing Solicitation and Voting
                    Procedures, (III) Scheduling Sale and Confirmation Hearing, (IV) Approving Sale
                    and Confirmation Objection Procedures and Notice of Sale and Confirmation
                    Hearing, (V) Approving Bidding Procedures, (VI) Approving Assumption and
                    Assignment Procedures, and (VII) Granting Related Relief [ECF No. 147]

                    Response Deadline:     April 4, 2019 at 4:00 p.m.

                    Responses Filed:

                              A.    Objection of Creditor Marsha Chambers [ECF No. 264]

                              B.    The Geary Class Action’s Objections [ECF No. 336]

                              C.    Objection of the Official Committee of Unsecured Creditors [ECF
                                    No. 337]

                              D.    International Fidelity Insurance Company and Allegheny Casualty
                                    Company’s Objections [ECF No. 341]

                              E.    Objection of the United States Trustee to the Approval of the
                                    Disclosure Statement for Joint Chapter 11 Plan [ECF No. 348]

                              F.    Joinder of Richard Legans, et al. to Objection of the Official
                                    Committee of Unsecured Creditors [ECF No. 352]


                                                      7
WEIL:\96970317\5\41703.0010
19-10412-jlg         Doc 388       Filed 04/10/19    Entered 04/10/19 16:08:25      Main Document
                                                    Pg 8 of 8


                              G.    Joinder of Richard Legans, et al. to Objections of the Geary Class
                                    Action [ECF No. 353]

                              H.    Joinder of Richard Legans, et al. to Objections of the Geary Class
                                    Action [ECF No. 354]

                              I.    Objection of Richard Legans, et al. [ECF No. 355]

                    Related Documents:

                              J.    Joint Chapter 11 Plan of Ditech Holding Corporation and Its
                                    Affiliated Debtors [ECF No. 145]

                              K.    Disclosure Statement for Joint Chapter 11 Plan of Ditech Holding
                                    Corporation and Its Affiliated Debtors [ECF No. 146]

                              L.    Declaration of D. Reid Snellengarger [ECF No. 148]

                              M.    Notice of Filing of Proposed Order [ECF No. 150]

                              N.    Amended Joint Chapter 11 Plan of Ditech Holding Corporation
                                    and Its Affiliated Debtors [ECF No. 314]

                              O.    Amended Disclosure Statement for Amended Joint Chapter 11
                                    Plan of Ditech Holding Corporation and Its Affiliated Debtors
                                    [ECF No. 315]

                              P.    Notice of Filing of Revised Proposed Order [ECF No. 316]

                    Status: This matter has been adjourned to April 23, 2019 at 2:00 p.m. solely with
                    respect to approval of the Disclosure Statement and Solicitation Procedures.


Dated: April 10, 2019
       New York, New York
                                              /s/ Sunny Singh
                                              WEIL, GOTSHAL & MANGES LLP
                                              767 Fifth Avenue
                                              New York, New York 10153
                                              Telephone: (212) 310-8000
                                              Facsimile: (212) 310-8007
                                              Ray C. Schrock, P.C.
                                              Sunny Singh

                                              Attorneys for Debtors
                                              and Debtors in Possession




                                                      8
WEIL:\96970317\5\41703.0010
